Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2020

                                     No. 04-20-00289-CR

                                  Neil Howard MCGINNIS,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6774
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
          On August 26, 2020, we abated this appeal and remanded the cause to the trial court to
determine, inter alia, whether Appellant wanted court-appointed counsel. As ordered, the trial
court held a hearing, made findings of fact and conclusions of law, and appointed counsel to
represent Appellant in this appeal. The trial court clerk and reporter each filed supplemental
records.
         We REINSTATE this appeal on this court’s docket. Appellant’s brief is due
November 23, 2020. See TEX. R. APP. P. 38.6(a).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                     Clerk of Court